In the
United States Court of Appeals
For the Seventh Circuit

No. 00-4048

KIM PATTERSON,

Plaintiff-Appellant,

v.

AVERY DENNISON CORPORATION,

Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of Indiana, Hammond Division.
No. 98-C-513--Rudy Lozano, Judge.

Argued SEPTEMBER 17, 2001--Decided February 26, 2002



  Before COFFEY, EASTERBROOK and WILLIAMS,
Circuit Judges.

  COFFEY, Circuit Judge. Kim Patterson
brought this suit against her former
employer, Avery Dennison Corporation,
alleging gender discrimination in
violation of Title VII of the Civil
Rights Act of 1964. The district court
granted Avery’s motion for summary
judgment, and Patterson appeals. We
affirm.

I.   FACTUAL BACKGROUND

  Defendant-Appellee Avery Dennison
Corporation ("Avery") is a diversified
manufacturing company with headquarters
in Pasadena, Cal., and facilities in more
than 200 locations around the world.
Plaintiff-Appellant Kim Patterson
("Patterson") was formerly employed at
one of Avery’s offices in Schererville,
Ind., where she was hired as a general
accounting manager of the decorative
films division in 1985. Two years later,
Patterson was promoted to the position of
manager of financial planning analysis,
and she continued in this capacity until
1995. At that time, as part of a
reorganization of the Schererville plant,
Patterson was transferred into a
temporary "logistics task force." The
objective of the task force was to
facilitate the merger of Avery’s two
logistics divisions into a single, more
efficient department. Charles Fridley,
the general manager of the facility,
outlined two primary job responsibilities
for Patterson in her new position.
Specifically, she was expected to: (1)
design a new computer system to regulate
logistics at the company; and (2) issue a
recommendation concerning how the
logistics department could best be
restructured for the future.

  Patterson successfully designed and
implemented the new computer protocol.
When the work of the logistics task force
was completed, Patterson recommended that
Avery restructure the logistics
department and create a new managerial
position to oversee the department.
Fridley met with company executives to
determine who they wished to hire to fill
this newly-created position. Patterson
was considered for the job but ultimately
she was advised that the position
required a person with more experience
and training in logistics. Patterson was
also advised that the company had no
other job openings commensurate with her
experience and training, and thus she was
terminated on January 10, 1997.

  One week after her discharge, Patterson
filed a complaint with the EEOC, alleging
that she was the victim of gender
discrimination and disability
discrimination./1 Patterson received a
right-to-sue letter in June 1998, and she
filed her complaint three months
thereafter, alleging that her termination
amounted to discrimination on the basis
of gender in violation of Title VII, 42
U.S.C. sec. 2000e et seq.

  During discovery, Patterson asked Avery
to produce several witnesses for
deposition, among them the company’s
corporate vice president and controller,
Thomas Miller, who worked at the
company’s headquarters in Pasadena, Cal.
Avery objected to the deposition of
Miller, stating that "the information
[sought from Miller] is obtainable from
sources more convenient, less burdensome
and less expensive." Patterson thereafter
filed a motion to compel Miller’s deposi
tion, arguing that she wished to inquire
into Miller’s rationale for sending a
certain e-mail message to Derek Jones,
Avery’s director of human resources. In
the message, Miller stated that "I have
had a few people coming to me about Kim’s
plight" and further asked Jones to "take
a second look at what is going on here."
Avery opposed the motion to compel,
arguing that Miller neither participated
in nor had first-hand knowledge of the
circumstances surrounding Patterson’s
termination. Avery noted that Miller’s
only involvement with personnel
activities at the Indiana facility was to
write the e-mail asking Jones "to look
into the matter." Avery went on to state
that some of its mid-level supervisors,
including Jones, were available to be
deposed on any topic related to
Patterson’s adverse employment action.
After reviewing these materials, the
district court entered an order denying
Patterson’s motion to compel Miller’s ap
pearance for deposition.

  Following the close of the discovery
process, Avery moved for summary
judgment. The district court granted
Avery’s motion, finding that Patterson
failed to present a prima facie case of
gender discrimination because she had
failed to establish that she was treated
less favorably than any similarly-
situated male employee.

II. ISSUES PRESENTED
AND STANDARD OF REVIEW

  We address two issues raised by
Patterson on appeal: (1) whether the
trial court erred by concluding that
Patterson failed to present a prima facie
case of gender discrimination; and (2)
whether the trial court erred when it
denied Patterson’s motion to compel the
deposition of Thomas Miller. We review
the court’s grant of summary judgment de
novo, asking whether the facts viewed in
the light most favorable to the plaintiff
demonstrate a genuine issue of material
fact for trial. Greer v. Board of Educ.,
267 F.3d 723, 726 (7th Cir. 2001). We
review the court’s handling of discovery
matters under the abuse of discretion
standard and will reverse only upon a
clear showing of an abuse of discretion.
Jurcev v. Central Comm’y Hosp., 7 F.3d
618, 627 (7th Cir. 1993). Further, we
shall not disturb a trial judge’s
exercise of discretion "unless it is
established that the denial of the
requested discovery would result in
actual and substantial prejudice to the
complaining litigant." Id.
III.   DISCUSSION

A.   Gender Discrimination

  Patterson argues that she has presented
sufficient circumstantial evidence of
gender discrimination to proceed to
trial. Under the burden-shifting test
established by Texas Dep’t of Comm’y
Affairs v. Burdine, 450 U.S. 248 (1981),
and McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973), for use in situations
involving circumstantial evidence,
Patterson must first raise an inference
of discrimination by demonstrating that:
(1) she is a member of a protected class;
(2) she was meeting her employer’s
legitimate performance expectations; (3)
she suffered an adverse employment
action; and (4) she was treated less
favorably than similarly-situated male
employees. Logan v. Caterpillar, Inc.,
246 F.3d 912, 919 (7th Cir. 2001).
Patterson contends that two male
employees, Steve Meyer and Dan
Hillegonds, were similarly situated and
were not discharged upon the termination
of the logistics task force. The district
court found that these men were not
similarly situated to Patterson, and we
agree.

  To meet her burden of demonstrating that
another employee is "similarly situated,"
a plaintiff must show that there is
someone who is directly comparable to her
in all material respects. Greer, 267 F.3d
at 728; Radue v. Kimberly-Clark Corp.,
219 F.3d 612, 618 (7th Cir. 2000); Spath
v. Hayes Wheel’s Int’l-Ind., Inc., 211
F.3d 392, 396 (7th Cir. 2000). "[A] court
must look at all relevant factors, the
number of which depends on the context of
the case." Radue, 219 F.3d at 617. Such
factors include whether the employees
"dealt with the same supervisor" and were
"subject to the same standards." Id. at
617-18. It is also relevant whether the
employees had comparable "experience,
education and qualifications," provided
that the employer took these factors into
account when making the personnel
decision in question. Id. at 618.

  It is clear that Meyer was not similarly
situated to Patterson because they
reported to different supervisors and had
different levels of experience and job
responsibilities. The most significant
fact distinguishing Patterson from Meyer
is that, at the time of Patterson’s
termination, Patterson was subordinate to
Meyer on the task force. When an employer
is deciding whether to place a supervisor
or a subordinate in a managerial
position, the supervisor’s additional
experience makes it next to impossible
for a court to conclude that a
subordinate is similarly situated to him.
Hoffman-Dombrowski v. Arlington Int’l
Racecourse, Inc., 254 F.3d 644, 651 (7th
Cir. 2001); Hoffman v. MCA, Inc., 144
F.3d 1117, 1124 (7th Cir. 1998).
Moreover, Patterson and Meyer were
evaluated by different supervisors, and
Patterson also had different
qualifications and experience with
process engineering than Meyer. On these
facts, we cannot compare the treatment of
Patterson and Meyer, and we hold that
Patterson failed to meet her burden of
establishing that Meyer is a similarly-
situated employee. See Radue, 219 F.3d at
618; Plair v. E.J. Brach & Sons, Inc.,
105 F.3d 343, 350 n.3 (7th Cir. 1997);
Timms v. Frank, 983 F.2d 281, 287 (7th
Cir. 1992).

  We also hold that Patterson failed to
demonstrate that she was similarly
situated to Hillegonds. The only facts of
record regarding Hillegonds’ position
with the company show that he was the
manufacturing logistics manager for
Avery’s automotive division./2 Because
Hillegonds held an entirely different
position in another division of the
company than Patterson, their positions
cannot be remotely equated. Accordingly,
we hold that Patterson has not identified
a similarly-situated male employee.
Lacroix v. Sears, Roebuck & Co., 240 F.3d
688 (8th Cir. 2001).

  Patterson nevertheless argues that she
can satisfy the fourth prong of the
McDonnell Douglas test by demonstrating
that male employees took over her job
responsibilities after her termination.
Patterson cites Bellaver v. Quanex Corp.,
200 F.3d 485 (7th Cir. 2000), in support
of her contention. In Bellaver, we held
that a gender discrimination plaintiff in
a "single discharge case," as opposed to
a "reduction in force" case, may satisfy
the fourth prong of the McDonnell Douglas
test by showing that her job
responsibilities were "absorbed by other
employees not in the protected class."
Id. at 495. Bellaver is inapplicable to
Patterson’s job assignment because during
this time frame in her career, she was
assigned to a temporary logistics task
force. At the time of her termination,
her assignment was completed and there
were no job functions to be "absorbed" by
the other Avery employees in that
department. Because Patterson’s position
ceased to exist, the district court prop
erly rejected Patterson’s reliance on
Bellaver, concluded that Patterson failed
to establish a prima facie case of gender
discrimination, and granted summary
judgment to Avery.

B.   Motion to Compel Deposition

  Patterson’s next argument is that the
district court erred by refusing to
compel the deposition of Thomas Miller.
Patterson contends that Miller’s e-mail
message to Human Resources Director Derek
Jones demonstrates that Miller possessed
relevant information regarding the
reasons for Patterson’s termination, and
that the trial court therefore abused its
discretion by not permitting the
deposition. We disagree.

  District courts have broad discretion in
matters relating to discovery. Packman v.
Chicago Tribune Co., 267 F.3d 628, 646-47
(7th Cir. 2001); Rennie v. Dalton, 3 F.3d
1100, 1110 (7th Cir. 1993). Although
there is a strong public policy in favor
of disclosure of relevant materials, Rule
26(b)(2) of the Federal Rules of Civil
Procedure empowers district courts to
limit the scope of discovery if "the
discovery sought is unreasonably
cumulative or duplicative, or is
obtainable from some other source that is
more convenient, less burdensome, or less
expensive." Before restricting discovery,
the court should consider "the totality
of the circumstances, weighing the value
of the material sought against the burden
of providing it," and taking into account
society’s interest in furthering "the
truthseeking function" in the particular
case before the court. Rowlin v. Alabama,
200 F.R.D. 459, 461 (M.D. Ala. 2001)
(placing limits on discovery in
employment discrimination case); see
generally Fed. R. Civ. P. 26 committee
notes; 8 Wright, Miller & Marcus, Federal
Practice and Procedure sec. 2008.1 (1994).
  The district judge allowed Patterson to
depose Human Resources Director Derek
Jones, who had been designated as Avery’s
corporate spokesperson pursuant to Rule
30(b)(6). The district judge also
permitted the depositions of two
additional employees who supervised or
worked directly with Patterson: Human
Resources Manager Joyce Gardner and
General Manager Charles Fridley. Although
the trial court refused to compel the
deposition of Miller, we note that Miller
is a high-ranking executive in a
multinational corporation, who worked
more than 1,000 miles away from the
facility where Patterson was employed.
The requested deposition of Miller would
have been a quite costly and burdensome
means for determining whether he had
information bearing on Patterson’s
termination. Indeed, we observe that
Patterson failed to submit any
interrogatories to Miller, although she
had the right and the opportunity to do
so, Fed. R. Civ. P. 33, and despite her
claim that "Miller’s [testimony] would
enlighten anyone interested in the
reasons for Patterson’s firing."
Patterson’s failure to take advantage of
this inexpensive, convenient method of
discovery, i.e., interrogatories, casts
serious doubt over her claim that Miller
possessed information that was more than
marginally relevant to her civil action.
See Garner v. Kinnear Mfg. Co., 37 F.3d
263, 270 (7th Cir. 1994). Therefore, in
light of the burdens that a deposition
would have placed on the company, and
Patterson’s refusal to avail herself of
other reasonably available means of
discovery, and the relatively small
amount in controversy in this case, we
hold that Patterson failed to establish
that she suffered prejudice as a result
of the district judge’s handling of the
discovery process. See Garner, 37 F.3d at
270; Todd v. Merrell Dow Pharm., Inc.,
942 F.2d 1173, 1178 (7th Cir. 1991); Fed.
R. Civ. P. 26(b)(2).

  The judgment of the district court is
AFFIRMED.

FOOTNOTES

/1 In 1995, Patterson was diagnosed with hypothy-
roidism, a condition which allegedly caused her
to experience fatigue, depression, and weight
gain. Patterson alleged that the weight gain was
a motivating factor in her termination.
/2 Patterson’s sole reference to the record is to
page fifty-three of the deposition of Human
Resources Director Joyce Gardner. However, page
fifty-three of Gardner’s deposition is not con-
tained in the record on appeal.